SIMONS HALL JOHNSTON PC

6490 S. McCarran Blvd., Ste. F-46

Reno, NV 89509
Phone: (775) 785-0088

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ANTHONY L. HALL, ESQ.
Nevada Bar No. 5977
AHall@SHJNevada.com
RICARDO N. CORDOVA, ESQ.
Nevada Bar No. 11942
RCordova@SHJNevada.com
SIMONS HALL JOHNSTON PC
6490 S. McCarran Blvd., Ste. F-46
Reno, Nevada 89509

Telephone: (775) 785-0088

Attorneys for Plaintiff Jaime Martorell

Case 3:19-cv-00523-LRH-CLB Document 35 Filed 02/20/20 Page 1 of 6

 

THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JAIME MARTORELL, an individual, Case No.: 3:19-cv-00523-LRH-CLB

Plaintiff
CONFIDENTIALITY

[

AGREEMENT AND STIPULATION
FOR ENTRY OF A QUALIFIED
PROTECTIVE ORDER

Vv.

DEBASHIS BAGCHI, an individual, and
JON BENGSTON, an individual,

Defendants.

 

 

Plaintiff Jaime Martorell (“Plaintiff’ or “Martorell”) and Defendants Debashis Bagchi and
Jon Bengston (“Defendants”) (collectively, at times, the “Parties”), by and through their respective
counsel, agree as follows:

l. During the course of this litigation, a party may produce or disclose documents,
materials, and information (collectively, “Information”) which are confidential and contain personal
information. Similarly, such Information may be disclosed by written discovery, deposition
testimony (to the extent taken), or in other filings with the Court. Accordingly, the parties submit
this Confidentiality Agreement and Stipulation for Entry of a Qualified Protective Order (the
“Order”) for the approval and enforcement of the Court and hereby agree as follows:

2. All Information produced in this litigation and designated as “Confidential” as

provided below shall be used solely for the purpose of the litigation in which the Parties are involved,

1

 
SIMONS HALL JOHNSTON PC

6490 S. McCarran Blvd., Ste. F-46

Reno, NV 89509
Phone: (775) 785-0088

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00523-LRH-CLB Document 35 Filed 02/20/20 Page 2 of 6

and will not be used or disclosed outside the context of such litigation. For purposes of clarity, the
Parties are currently involved in three suits, consisting of (1) the instant action, (2) an action in the
Second Judicial District Court for the District of Nevada, captioned Jaime Martorell, as trustee of
the Martorell Family Trust v. AirWire Technologies, Case No. CV19-00974, and (3) an arbitration
proceeding, captioned Jaime Martorell y. AirWire Technologies, AAA Case No. 01-19-0001-4781.
Any person receiving such Information designated as Confidential shall restrict its disclosure to
persons authorized to receive the Information designated as “Confidential” pursuant to this Order.
A Confidential designation is applicable to all copies and reproductions of any Information. Nothing
herein shall be deemed to restrict the right of the producing party to use its own Information that it
has designated as Confidential as it chooses. Nothing in this Order requires either party to produce
Information the party believes is privileged or otherwise non-discoverable. By entering into this
Order, the parties do not waive any right to object to any discovery request, to the admission of
evidence on any ground, to seek further protective order, or to seek relief from the Court from any
provision of this Order.

3. Definition _of Confidential Information: A producing party may designate as
Confidential such Information which the producing party believes in good faith constitutes, contains,
or reflects personal information or financial information about a party or other person, or other
information that is not generally known to the public.

4, Designating Information as Confidential: All or any part of a document, item,
testimony, or other Information disclosed, produced, or filed in this litigation may be designated as
Confidential by any Party, regardless of who disclosed, produced, or filed the document, by marking
the word “Confidential” on the face of the original of the document and each page so designated, or
on the face of the photocopy of the document, and on the photocopies of each page so designated,
except as to documents containing more than twenty (20) pages, in which case marking the top page
as Confidential will suffice. Oral testimony may be designated as Confidential during the deposition
or proceeding, with reasonable precision as to the affected testimony, or within seven (7) business
days after receipt of the transcript of such deposition or proceeding by sending written notice

designating, by page and line, the portions of the transcript of the deposition or other testimony to

2

 
SIMONS HALL JOHNSTON PC

6490 S. McCarran Bivd., Ste. F-46

Reno, NV 89509
Phone: (775) 785-0088

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00523-LRH-CLB Document 35 Filed 02/20/20 Page 3 of 6

be treated as Confidential. All or any part of responses to interrogatories or to requests for admission
or for production of documents may be designated as Confidential on the face of the response and
each page so designated.

5. Challenging a Designation: Either of the Parties may challenge at any time the
propriety of a designation of Information as Confidential. Before seeking relief from the Court, the
Parties shall attempt to resolve the dispute informally and in good faith. If the Parties are unable to
resolve such dispute, it shall be submitted to the Court. The Information shall be treated as
Confidential pending resolution of the challenge.

6. No Implied Acknowledgement of Confidentiality: Compliance with the terms of this
Order, production or receipt of Information designated Confidential, and/or allowing Information to
be designated Confidential shall not in any way operate as an admission that any particular
Information is Confidential. Failure to challenge the designation of Information as Confidential
does not preclude a subsequent challenge. The designation of Information as Confidential does not
create a presumption in favor of or against that designation.

7. Access to Information Designated Confidential Which Does Not Constitute Personal
Information: Access to Information designated Confidential, but not including personal information,
is restricted to the following persons:

(a) Counsel of record for the respective parties, including office associates,
paralegals, stenographic and clerical employees;

(b) The parties to this action and their representatives, including in-house
counsel;

(c) Experts or consultants (including their employees, associates, and/or support
staff) who are employed, retained or otherwise consulted by counsel or a party for the
purpose of analyzing data, conducting studies, or providing opinions to assist in any way in
the litigation. Information designated Confidential that is accessed by experts or consultants
shall be limited to documents that the experts or consultants reasonably need to review in
their roles as experts or consultants;

(d) Electronic imaging and/or computer litigation support personnel retained by

3

 
SIMONS HALL JOHNSTON PC

6490 S. McCarran Blvd., Ste. F-46

Reno, NV 89509
Phone: (775) 785-0088

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00523-LRH-CLB Document 35 Filed 02/20/20 Page 4 of 6

one or more of the parties in this litigation or by the parties’ counsel;

(e) The Court and its personnel, including clerks and stenographic reporters who
record deposition of other testimony in this litigation;

(f) Outside photocopying services, graphic production services, or litigation
support services employed by the parties or their counsel to assist in this litigation, and
computer personnel performing duties in relation to a computerized litigation system; and

(g) Any other person whom the producing party agrees to in writing.

Counsel shall inform each person to whom they disclose or give access to the other Party’s
Information designated Confidential of the terms of this Order, as well as the obligation to comply
with its terms, and said persons shall to abide by the terms of this Order.

8. Access to Information Designated Confidential Which Constitutes Personal
Information: Access to Information designated Confidential which constitutes personal information
is restricted to counsel of record for the respective parties, including paralegals and office employees.

9. Depositions: To the extent depositions occur in this litigation, persons may be
deposed regarding Information of which they have knowledge that has been designated Confidential.
Aside from the witness, no person shall attend any portion of any deposition containing testimony
regarding Confidential Information except the parties and counsel for the parties unless such person
agrees to abide by this Order. Any court reporter who transcribes testimony in this action at a
deposition shall agree, before transcribing any such testimony, that all testimony containing
Confidential Information is and shall remain Confidential and shall not be disclosed except as
provided in this Order and that copies of any transcript, reporter’s notes or any other transcription
records of any such testimony will be retained in absolute confidentiality and safekeeping by such
shorthand reporter or delivered to attorneys of record.

10. Previously Produced Information: This Order does not affect the right of any of the
Parties to designate as Confidential any Information which has been disclosed, produced, or filed
prior to the entry of this Order, regardless of which Party disclosed, produced, or filed such
Information. Any disclosure of such Information prior to its designation as Confidential shall not

be deemed a violation of this Order. This Order shall not prejudice the right of the parties to

4

 
Reno, NV 89509
Phone: (775) 785-0088

SIMONS HALL JOHNSTON PC

6490 S. McCarran Blvd., Ste. F-46

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00523-LRH-CLB Document 35 Filed 02/20/20 Page 5 of 6

designate as Confidential the Information a party has inadvertently produced without the sought
designation.

11. Filing Documents Under Seal: A party or non-party wishing to file a document
designated as “Confidential” shall file or submit for filing as part of the court record and Documents
under seal in accordance with Local Rule IA 10-5. The Party who has designated such materials as
Confidential shall submit an accompanying motion for leave to file those documents with the Court
under seal, making the showing required under Kamakana v. City and County of Honolulu, 447 F.3d
1172 (9th Cir. 2006), and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th
Cir. 2016), to sustain the sealed status of such materials. Failure to file the motion to sustain that
sealed status of the materials shall constitute a waiver of such designated status. In the event the
Court refuses to allow the filing under seal of Confidential Information, a party shall still be
permitted to file such Information, but it will continue to be treated as Confidential in all other
respects, unless the Court deems otherwise.

12. Conclusion of Proceedings: Within forty-five (45) days following termination of
this litigation by final judgment, settlement or otherwise (including any appeals):

(a) All Information subject to the provisions of this Order shall be destroyed or delivered

to the producing party.

(b) To the extent any Information designated Confidential is destroyed, the destroying

party shall so represent in writing to the producing party.

(c) As to Information filed under seal, the producing party shall be obligated to retrieve

those documents from the Court and the other party will support any motion to this effect.

13. Jurisdiction and Enforcement: Any party or person subject to this Order who violates
the provisions of this Order shall be liable for damages for any injuries or loss suffered by the
producing party as a result of such violation. Although the Parties agree to be bound by the
confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this action
will terminate the jurisdiction of this Court.

Mt
Hl

 
SIMONS HALL JOHNSTON PC

6490 S. McCarran Blvd., Ste. F-46

Reno, NV 89509
Phone: (775) 785-0088

2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00523-LRH-CLB Document 35 Filed 02/20/20 Page 6 of 6

14. This Order and the agreement embodied herein shall survive the termination of this

litigation and continue in full force and effect.

 

 

DATED this 20" day of February 2020. DATED this 20" day of February, 2020.
BY: _/s/ Ricardo N. Cordova BY: _/s/ Pete Cladianos III
Anthony L. Hall, Esq. Charles R. Zeh, Esq.

Pete Cladianos III, Esq.
The Law Offices of Charles R. Zeh, Esq.
50 West Liberty Street, Suite 950

Ricardo N. Cordova, Esq.
Simons Hall Johnston PC

6490 S. McCarran Bivd., Ste. F-46 Reno. NV 89501
Reno, Nevada 89509 Tel: (775) 323-5700
Tel: (775) 785-0088 crzeh@aol.com
ahall@shjnevada.com pete@crzehlaw.com
rcordova@SHJNevada.com

 

Attorneys for Defendants
Attorneys for Plaintiff

IT IS SO ORDERED.

U Unit States Magistrate Judge

DATED: 2{ 21 2OPO

 
